Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of April 20th 2022 has been considered.
Claim 1 has been amended.
Claims 8-11 were added.
Claims 1-11 are pending in the current application.
Claim 6 is withdrawn from consideration.
Claims 1-5 and 7-11 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendment filed on April 20th 2022, the rejections of claims 1-5 and 7 under 35 USC §112(b) has been withdrawn.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al (WO 2014/004018 A1) in view of NPL Gravelle et al., “Fractionation of Ethylcellulose Oleogels During Setting” and NPL “Ethocel – Ethylcellulose Polymers Technical Handbook” (‘Handbook’).

Regarding claims 1, 2 and 7-11: Meunier discloses an oleogel comprising oil and ethylcellulose polymer (i.e., Ethocel Standard) (see Meunier abstract; from page 4 line 30 to page 5 line 19) wherein the ethylcellulose polymer (i.e., Ethocel Standard) is known to have softening point higher than 100ºC (see Handbook pages 4-5). Meunier discloses of mixing the oil and ethylcellulose polymer at heated temperatures ranging from 145ºC to 160ºC for 30 to 60 minutes and cooling the mixture to room temperature (i.e., 23ºC) (see Meunier page 5, lines 4-19). While the softening temperature of Ethocel Standard ranges from 133ºC to 138ºC (see Handbook pages 4-5), Meunier fails to disclose the gradual cooling rates recited in claims 1, 2 and 8-11; However, Gravelle discloses that cooling rate impacts the texture of the oleogel as slower cooling rate provides an oleogel with homogenous structure (see Gravelle abstract; sections 3.2 and 4). Therefore it would have been obvious to a skilled artisan to have modified Meunier and to have adjusted the cooling rate of the heated mixture in order to attain an oleogel with a desired texture, and thus arrive at the claimed gradual cooling rates recited in claims 1, 2 and 8-11. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the viscosity of the ethylcellulose recited in claims 1 and 7: Meunier discloses the ethylcellulose polymer has viscosity of 16 to 76 mPa·s or higher measured as a 5 wt% solution of the ethylcellulose polymer in a solvent of a mixture of 80% toluene and 20% ethanol by weight at 25°C in an Ubbelohde viscometer (see Meunier page 4, lines 9-27), which meets the claimed limitations.
As to the reduced rate oil leakage from the ethylcellulose oleogel recited in claim 1: Meunier in view of Gravelle discloses forming an oleogel by the same method and using the same ethylcellulose recited in the claims, but fails to disclose the rate of oil leakage from the ethylcellulose oleogel; However, given the fact Meunier discloses forming an oleogel by the same method and using the same constituents recited in the claims, and since a slower cooling rate is known to provide a more homogenous consistent, and thus unbroken oleogel structure, as taught by Gravelle, it is examiner’s position that the rate of oil leakage from the ethylcellulose oleogel recited in the claim 1 is inherently present in the ethylcellulose oleogel in Meunier as modified by Gravelle to attain desired texture by adjusting the cooling rate. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 3: Meunier discloses an oleogel comprising oil and ethylcellulose polymer (i.e., Ethocel Standard) (see Meunier abstract; from page 4 line 30 to page 5 line 19) wherein the ethylcellulose polymer (i.e., Ethocel Standard) is known to have ethoxyl substitution content of 47% to 50% (see Handbook page 6).
Regarding claim 4: Meunier discloses an oleogel comprising oil and ethylcellulose polymer wherein the food oil comprises one or more triglycerides extracted from plants (see Meunier from page 3 line 19 to page 4, line 8).
Regarding claim 5: Meunier discloses the oleogel may, or may not comprise surfactant in a weight ratio of surfactant to ethylcellulose polymer of not more than 1:0.05 (see Meunier page 7, lines 6-24).

Response to Arguments
Applicant's arguments filed on April 20th 2022 have been fully considered but they are not persuasive.

Applicant argues on page 5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the oil leakage rate is not inherently present in the prior art references. The examiner respectfully disagrees.
As discussed above, given the fact Meunier discloses forming an oleogel by the same method and using the same constituents recited in the claims, and since a slower cooling rate is known to provide a more homogenous consistent, and thus unbroken oleogel structure, as taught by Gravelle, it is examiner’s position that the rate of oil leakage from the ethylcellulose oleogel recited in the claim 1 is inherently present in the ethylcellulose oleogel in Meunier as modified by Gravelle to attain desired texture by adjusting the cooling rate. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Applicant argues on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the disclosure in Gravelle of the relationship between the cooling rate and the structural homogeneity of oleogels and fractionated oleogels does not teach or suggest the effect of cooling rate on oil leakage. The examiner respectfully disagrees.
In response to applicant's argument that adjusting the cooling rate not to only attain desired texture, but to also attain desired oil leakage rate, is not contemplated by Gravelle, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues on pages 6-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Gravelle discloses that ethylcellulose having viscosity above 10 mPa·s displayed more distinct differences in mechanical strength between the different fractions. The examiner respectfully disagrees.
The fact that Gravelle discloses of the differences in strength between the formed fractions when ethylcellulose having viscosities above 10 mPa·s are used does not teach against using higher viscosities, because Gravelle also discloses that at very slow cooling rates, the gradient (i.e., fractions) did not form (see Gravelle 3.2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792